IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 284PA13

                              FILED 12 JUNE 2014

STATE OF NORTH CAROLINA

             v.
EVER ALEXANDER RIVAS-BATRES



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous,

unpublished decision of the Court of Appeals, ___ N.C. App. ___, 744 S.E.2d 497

(2013), finding no plain error in defendant’s trial that resulted in judgments entered

on 15 November 2011 by Judge Christopher W. Bragg in Superior Court, Union

County, but remanding the case to the trial court for correction of an order and

review of the judgments, all of which relate to defendant’s sentencing. Heard in the

Supreme Court on 5 May 2014.


      Roy Cooper, Attorney General, by Sherri Horner Lawrence, Assistant Attorney
      General, for the State.

      Mark Montgomery for defendant-appellant.


      PER CURIAM.

      DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.